Dismissed and Memorandum Opinion filed December 15, 2005








Dismissed and Memorandum Opinion filed December 15,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-05-01112-CR
&
      14-05-01118-CR

 
____________
 
HARLON RAY
BUCKNER, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
178th District Court
Harris County, Texas
Trial Court Cause Nos.
755,721 & 755,722
 

 
M E M O R A N D U M   O P I N I O N
These are attempted appeals of the trial court=s denial of appellant=s motion for appointment of counsel
in his DNA testing cases.  Because we
hold the orders appellant seeks to appeal are interlocutory and not appealable,
we dismiss the appeals for lack of jurisdiction.




On May 22, 2002, appellant=s appointed counsel filed a motion
for DNA testing in these two causes.  The
record indicates that on June 5, 2002, the trial court granted these requests
in both causes as to biological matter preserved and not already identified as
being donated from appellant or another named individual.  In September 2005, appellant filed pro se
motions in both causes, again requesting DNA testing, and requested appointment
of counsel.  On September 1, 2005, the
trial court denied the requests for appointment of counsel.  On October 3, 2005, appellant filed notices
of appeal from the denial of his motions for appointment of counsel.[1]

Although Chapter 64 of the Code of Criminal Procedure allows
appeal of the trial court=s determination whether to order DNA testing, it provides no
separate appeal for the denial of appointment of counsel.  See Fry v. State, 112 S.W.3d 611, 613
(Tex. App.BFort Worth 2003, pet. ref=d). 
Thus, the trial court=s orders denying appellant=s motions for appointment of counsel
are not appealable orders.  See id.
at 613-14.
            Accordingly,
the appeals are ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 15, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).
 




[1]  These notices
of appeal were mailed and the postmark shows they were it was mailed in
September 2005, but the date in September isn illegible.  Because the notices of appeal were mailed in
September 2005, we consider them to be timely.